Exhibit 10.3

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

(as amended March 6, 2009)

The following constitute the provisions of the Employee Stock Purchase Plan of
Trimble Navigation Limited.

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended, although the
Company makes no undertaking nor representation to maintain such qualification.
In addition, this Plan document authorizes the grant of options under a
non-423(b) component to the Plan which do not qualify under Section 423(b) of
the Code pursuant to rules, procedures or sub-plans adopted by the Board (or a
committee authorized by the Board) designed to achieve tax, securities law
compliance or other Company objectives.

2. Definitions.

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Brokerage Account” means the general securities brokerage account, or such
other account or record determined appropriate by the Company, established and
maintained for the Plan with any entity selected by the Company, in its
discretion, to assist in the administration of, and purchase of shares under the
Plan.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Common Stock” shall mean the Common Stock of the Company.

(e) “Code Section 423(b) Plan Component” means the component of this Plan which
is designed to meet the requirements set forth in Section 423(b) of the Code.
The provisions of the Code Section 423(b) Plan Component shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.

(f) “Company” shall mean Trimble Navigation Limited.

(g) “Compensation” shall mean all regular straight time gross earnings,
commissions, overtime, shift premium, lead pay and other similar compensation,
but excluding bonuses resulting from any profit sharing plans, automobile
allowances, relocation and other non-cash compensation. Unless determined
otherwise by the Board (or a committee authorized by the Board), “Compensation”
shall not include incentive bonuses.

(h) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, or one of its Subsidiaries, provided that
such leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

 

-1-



--------------------------------------------------------------------------------

(i) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan. The Board (or a committee authorized by the Board) will
determine whether employees of any Designated Subsidiary shall participate in
the Code Section 423(b) Plan Component or the Non-423(b) Plan Component.

(j) “Employee” shall mean any person, including an officer, who is an employee
of the Company or a Designated Subsidiary. The Board (or a committee authorized
by the Board) shall have the discretion to limit offerings under the Plan to
employees of the Company or a Designated Subsidiary whose customary employment
with the Company or a Designated Subsidiary is at least twenty (20) hours per
week and more than five (5) months in any calendar year, provided that these
eligibility requirements are applied uniformly to employees offered
participation in the Code Section 423(b) Plan Component of the Plan.

(k) “Enrollment Date” shall mean the first day of each Offering Period.

(l) “Exercise Date” shall mean the last day of each Offering Period.

(m) “Maximum Offering” shall mean, with respect to some or all participants in
the Non-423(b) Plan Component, a maximum number or value of shares of the Common
Stock made available for purchase in a specified period (e.g., a 12-month
period) in specified countries, locations or to Employees of specified
Designated Subsidiaries. Such maximum shall be determined by the Board (or a
committee authorized by the Board) in such a manner as to avoid securities
filings, to achieve certain tax results or to meet other Company objectives.

(n) “Non-423(b) Plan Component” means a component of this Plan which does not
meet the requirements set forth in Section 423(b) of the Code, as amended.

(o) “Offering Period” shall mean a period of six (6) months during which an
option granted pursuant to the Plan may be exercised, or different period as
determined by the Board, provided no Offering Period exceeds twenty-seven
(27) months. Notwithstanding the foregoing, the first Offering Period shall
commence August 15, 1988 and end December 31, 1988 and the Offering Period
commencing July 1, 2006 shall end February 28, 2007.

(p) “Option Price” shall mean the lower of (i) eighty-five percent (85%) of the
fair market value of a share of Common Stock on the Enrollment Date or
(ii) eighty-five percent (85%) of the fair market value of a share of Common
Stock on the Exercise Date unless the Board (or a committee authorized by the
Board) sets an option price higher than this amount.

(q) “Plan” shall mean this Amended and Restated Employee Stock Purchase Plan, as
set forth in this document and as hereafter amended from time to time, which
includes a Code Section 423(b) Plan Component and a Non-423(b) Plan Component.

(r) “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

-2-



--------------------------------------------------------------------------------

3. Eligibility.

(a) Any Employee as defined in paragraph 2 who is employed by the Company or a
Designated Subsidiary at the time that the subscription agreement is required to
be submitted for a given Offering Period is eligible to participate in the Plan
for that Offering Period (subject to paragraph 10 below). However, the Board (or
a committee authorized by the Board) shall have the discretion to set a minimum
waiting period for Employees to become eligible to participate in an Offering
Period provided that period is not more than two (2) years after employment with
the Company or a Designated Subsidiary begins. However, notwithstanding the
foregoing, for purposes of the first Offering Period only, any Employee defined
in paragraph 2 who was employed by the Company or one of its Subsidiaries as of
August 9, 1988 shall be eligible to participate in the Plan.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company, or (ii) which permits his or her rights to
purchase stock under all employee stock purchase plans of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) worth of stock (determined at the fair market value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time (or other such limit, as imposed under Section 423 of
the Code or final regulations issued thereunder).

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on or about January 1 and July 1
of each year; provided, however, that the first Offering Period shall commence
on or about August 15, 1988. Effective in 2007 and thereafter new Offering
Periods shall commence on or about March 1 and September 1 of each year. The
Plan shall continue thereafter until terminated in accordance with paragraph 19
hereof. Subject to the shareholder approval requirements of paragraph 19, the
Board shall have the power to change the commencement or duration of Offering
Periods with respect to future offerings without shareholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected. The Board (or a committee
authorized by the Board) may decide that for administrative reasons, the payroll
deductions related to the last pay date during the Offering Period will not be
applied to the purchase of shares for that particular Offering Period, but
instead will be rolled over to the following Offering Period (provided that the
participant is participating in the following Offering Period).

5. Participation.

(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form required by
the Company and filing it with the Company (or third party designated by the
Company) by the time specified by the Company, as set forth in the subscription
agreement, unless a later time for filing the subscription agreement is set by
the Board (or a committee authorized by the Board) for all eligible Employees
with respect to a given Offering Period.

(b) A participant’s authorized payroll deductions shall be deducted from each
paycheck paid during an Offering Period and shall continue until changed by the
participant, as provided in paragraph 10 or by amendment or termination of this
Plan.

6. Payroll Deductions.

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each payday during the Offering
Period in an amount not exceeding ten percent (10%) of the Compensation which he
receives on each payday during the Offering Period, and the aggregate of such
payroll deductions during the Offering Period shall not exceed ten percent
(10%) of the participant’s aggregate Compensation during said Offering Period.

 

-3-



--------------------------------------------------------------------------------

(b) All payroll deductions made for a participant shall be credited to his or
her account under the Plan. A participant may not make any additional payments
into such account.

(c) A participant may discontinue his or her participation in the Plan as
provided in paragraph 10, or may decrease, but not increase, the rate of his or
her payroll deductions during the Offering Period (within the limitations of
paragraph 6(a)) by completing or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate. The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company’s receipt of the new subscription agreement. A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 10.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and paragraph 3(b) herein, a participant’s payroll
deductions may be decreased to 0% at such time during any Offering Period which
is scheduled to end during the current calendar year (the “Current Offering
Period”) that the aggregate of all payroll deductions which were previously used
to purchase stock under the Plan in a prior Offering Period which ended during
that calendar year plus all payroll deductions accumulated with respect to the
Current Offering Period equal $21,250. Payroll deductions shall recommence at
the rate provided in such participant’s subscription agreement at the beginning
of the first Offering Period which is scheduled to end in the following calendar
year, unless terminated by the participant as provided in paragraph 10.

(e) Notwithstanding any provisions to the contrary in the Plan, the Board may
allow Employees to participate in the Plan via cash contributions instead of
payroll deductions if payroll deductions are not permitted under applicable
local law (and if the Employee is participating in the Non-423(b) Plan Component
if not permitted under Section 423 of the Code).

7. Grant of Option.

(a) On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Exercise Date of such Offering Period up to a number of shares of Common
Stock determined by dividing such Employee’s payroll deductions accumulated
prior to such Exercise Date and retained in the participant’s account as of the
Exercise Date by the Option Price; provided that in no event shall an Employee
be permitted to purchase more than 12,500 shares of Common Stock on any Exercise
Date (as adjusted pursuant to paragraph 18, if applicable), and provided further
that such purchase shall be subject to the limitations set forth in
paragraphs 3(b) and 12 hereof. Exercise of the option shall occur as provided in
paragraph 8, unless the participant has withdrawn pursuant to paragraph 10, and
shall expire on the last day of the Offering Period. Fair market value of a
share of Common Stock shall be determined as provided in paragraph 7(b) herein.

(b) The fair market value of Common Stock on a given date shall be determined by
the Board in its discretion; provided, however, that where there is a public
market for the Common Stock, the fair market value per share shall be the
closing price of the Common Stock for such date, as reported by the NASDAQ
National Market System, or, in the event the Common Stock is listed on a
different stock exchange, the fair market value per share shall be the closing
price on such exchange on such date, as reported in the Wall Street Journal, or
if no sales occurred on such date, then on the date immediately prior to such
date on which sales prices are reported.

 

-4-



--------------------------------------------------------------------------------

8. Exercise of Option. Unless a participant withdraws from the Plan as provided
in paragraph 10 below, his or her option for the purchase of shares will be
exercised automatically on the Exercise Date, and the maximum number of whole
shares subject to the option shall be purchased for such participant at the
applicable option price with the accumulated payroll deductions in his or her
account. The shares purchased hereunder will be credited to the Brokerage
Account. No fractional shares will be purchased and any payroll deductions
accumulated in a participant’s account which are not used to purchase shares
shall remain in the participant’s account for the subsequent Offering Period,
subject to an earlier withdrawal as provided in paragraph 10. During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.

9. Delivery. A participant hereunder may elect at any time on a form acceptable
to the Company to have all or part of the shares credited to the Brokerage
Account on his or her behalf sold at participant’s expense and cash paid to
participant. A participant under the Code Section 423(b) Plan Component
hereunder may elect, at any time after two (2) years following the Exercise Date
of any Offering Period and on a form acceptable to the Company, to have all or
part of the shares purchased with respect to such Offering Period and credited
to the Brokerage Account on his or her behalf: (i) transferred to the
participant’s individual brokerage account established at the participant’s
expense; (ii) issued to the participant or his or her designee in the form of a
stock certificate.

10. Withdrawal; Termination of Employment.

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company (or third
party designated by the Company) in the form required by the Company. All of the
participant’s payroll deductions credited to his or her account will be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offering Period. If a participant withdraws from an Offering Period, payroll
deductions will not resume at the beginning of the succeeding Offering Period
unless the participant delivers to the Company a new subscription agreement.

(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Exercise Date for any reason, including retirement or death, (i) the
payroll deductions credited to such participant’s account during the Offering
Period but not yet used to exercise the option will be returned to such
participant or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and such participant’s option will be
automatically terminated, and (ii) the participant’s interest in the Brokerage
Account shall be liquidated in the following manner. As part of the procedure to
liquidate the participant’s interest in the Brokerage Account, the participant
may elect in writing, on a form acceptable to the Company and received by the
designated person at the Company within thirty (30) days of the termination, to
have the number of shares credited to the Brokerage Account on behalf of the
participant sold at the participant’s expense and cash paid to the participant,
or to have such shares transferred to the participant’s individual brokerage
account established at the participant’s expense. If the participant does not
request a sale or transfer by the deadline set forth above or requests to
receive a stock certificate, a certificate for the shares credited to the
Brokerage Account on his or her behalf will be issued to the participant.

(c) A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

-5-



--------------------------------------------------------------------------------

11. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan, except as may be required by applicable law, as
determined by the Company, for participants in the Non-423(b) Plan Component (or
the Code Section 423(b) Plan Component if permitted under Code Section 423).

12. Stock.

(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be 15,550,000 million shares, subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 18. If on a given Exercise Date the number of shares with respect to
which options are to be exercised exceeds the number of shares then available
under the Plan or the Maximum Offering, if any, the Company shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable. The
pro rata allocation shall be limited, in the case of exceeding the Maximum
Offering, to those participants in the countries, locations or Designated
Subsidiaries in the specified Maximum Offering.

(b) The participant will have no interest or voting right in shares covered by
his or her option until such option has been exercised.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his or her
spouse.

13. Administration. The Plan shall be administered by the Board or a committee
of members of the Board appointed by the Board. The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants. Members of the Board who
are eligible Employees are permitted to participate in the Plan.

14. Designation of Beneficiary.

(a) If permitted by the Board (or a committee authorized by the Board), a
participant may file a written designation of a beneficiary who is to receive
any shares and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option,
if permitted by the Board (or a committee authorized by the Board).

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such shares and/or
cash to the executor, administrator or personal representative of the estate of
the participant, or if no such executor or administrator has been appointed (to
the knowledge of the Company), the Company, in its discretion, may deliver such
shares and/or cash to the spouse or to any one or more dependents or relatives
of the participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with paragraph 10.

 

-6-



--------------------------------------------------------------------------------

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees
semi-annually promptly following the Exercise Date, which statements will set
forth the amounts of payroll deductions, the per share purchase price, the
number of shares purchased and the remaining cash balance, if any.

18. Adjustments Upon Changes in Capitalization. Subject to any required action
by the shareholders of the Company, the number of shares of Common Stock covered
by each option under the Plan which has not yet been exercised and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but have not yet been placed under option (collectively, the “Reserves”), as
well as the price per share of Common Stock covered by each option under the
Plan which has not yet been exercised, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, any Offering Periods
then in progress shall be shortened by setting a new Exercise Date (the “New
Exercise Date”) and any Offering Periods then in progress shall end on the New
Exercise Date. The New Exercise Date shall be before the date of the Company’s
proposed sale or merger. The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in paragraph 10 hereof.

19. Amendment or Termination. The Board may, at any time and for any reason,
terminate or amend the Plan. Except as provided in paragraph 18, no such
termination can adversely affect options previously granted, provided that an
Offering Period may be terminated by the Board on any Exercise Date if the Board
determines that the termination of the Plan is in the best interests of the
Company and its shareholders. In addition, to the extent necessary to comply
with Section 423 of the Code (or any successor rule or provision or any other
applicable law or regulation), the Company shall obtain shareholder approval in
such a manner and to such a degree as so required.

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

 

-7-



--------------------------------------------------------------------------------

21. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve months before or after the date
the Plan is adopted. Such shareholder approval shall be obtained in the manner
and degree required under the applicable state and federal tax and securities
laws.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Tax Withholding. The Company or any Subsidiary, as appropriate, shall have
the authority and the right to deduct or withhold, or require an Employee to
remit to the Company or one of its Subsidiaries, an amount sufficient to satisfy
U.S. federal, state, and local taxes and taxes imposed by jurisdictions outside
of the United States (including income tax, social insurance contributions,
payment on account and any other taxes that may be due) required by law to be
withheld with respect to any taxable event concerning an Employee arising as a
result of his or her participation in the Plan or to take such other action as
may be necessary in the opinion of the Company or a Subsidiary, as appropriate,
to satisfy withholding obligations for the payment of taxes. The Board (or a
committee authorized by the Board) may in its discretion and in satisfaction of
the foregoing requirement, allow a participant to elect to have the Company
withhold shares otherwise issuable at exercise (or allow the return of shares)
having a fair market value equal to the sums required to be withheld. No shares
shall be delivered hereunder to any Employee until the Employee or such other
person has made arrangements acceptable to the Company for the satisfaction of
these tax obligations with respect to any taxable event concerning the
Employee’s participation in the Plan.

24. No Right to Employment or Services. Nothing in the Plan or any subscription
agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Employee’s employment at any time, nor confer
upon any Employee any right to continue in the employ of the Company or any
Subsidiary.

25. Code Section 409A. The Code Section 423(b) Plan Component is exempt from the
application of section 409A of the Code. The Non-423(b) Plan Component is
intended to be exempt from section 409A of the Code under the short-term
deferral exception and any ambiguities in the Plan shall be construed and
interpreted in accordance with such intent. In furtherance of this interest, any
provision in the Plan to the contrary notwithstanding, if the Board determines
that an option to purchase Common Stock granted under the Plan may be subject to
section 409A of the Code or that any provision in the Plan would cause an option
under the Plan to be subject to section 409A of the Code, the Board may amend
the terms of the Plan and/or of an outstanding option granted under the Plan, or
take such other action the Board determines is necessary or appropriate, in each
case, without the participant’s consent, to exempt any outstanding option or
future option that may be granted under the Plan from or to allow any such
options to comply with section 409A of the Code, but only to the extent any such
amendments or action by the Board would not violate section 409A of the Code.
Anything in the foregoing to the contrary

 

-8-



--------------------------------------------------------------------------------

notwithstanding, the Company shall have no liability to a participant or any
other party if the option to purchase Common Stock under the Plan that is
intended to be exempt from or compliant with section 409A of the Code is not so
exempt or compliant or for any action taken by the Board or a committee
appointed by the Board with respect thereto. The Company makes no representation
that the option to purchase Common Stock under the Plan is compliant with
section 409A of the Code.

26. Term of Plan. The Plan shall continue in effect until September 30, 2018
unless sooner terminated under paragraph 19.

27. Governing Law; Severability. The Plan and all determinations made and
actions taken thereunder shall be governed by the internal substantive laws, and
not the choice of law rules, of the State of California and construed
accordingly, to the extent not superseded by applicable federal law. If any
provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.

 

-9-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR EMPLOYEES IN THE U.S.

Location                             

 

 

             Original Application

   Enrollment Date:                      

             Change in Payroll Deduction Rate

    

             Change of Beneficiary(ies)

  

1.                      hereby elects to participate in the Trimble Navigation
Limited Amended and Restated Employee Stock Purchase Plan (the “Stock Purchase
Plan”) and subscribes to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement and the Stock Purchase Plan. All
capitalized terms not defined in this Subscription Agreement shall have the same
meanings as set forth in the Stock Purchase Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (not to exceed 10%) during the Offering
Period in accordance with the Stock Purchase Plan.

                     Include bonuses as part of Compensation subject to payroll
deduction.

                     Exclude bonuses from Compensation subject to payroll
deduction.

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Stock Purchase Plan. I understand that if I do not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

4. I have received a copy of the complete “Trimble Navigation Limited Amended
and Restated Employee Stock Purchase Plan.” I understand that my participation
in the Stock Purchase Plan is in all respects subject to the terms of the Stock
Purchase Plan.

5. Shares purchased for me under the Stock Purchase Plan should be issued in the
name(s) of:                                          .

6. I understand that if I am a U.S. tax resident and I dispose of any shares
received by me pursuant to the Stock Purchase Plan within 2 years after the
Enrollment Date (the first day of the Offering Period during which I purchased
such shares) or within 1 year after the Exercise Date, I will be treated for
U.S. federal income tax purposes as having received ordinary income at the time
of such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were delivered to me over the price which I
paid for the shares. I hereby agree to notify the Company in writing within 30
days after the date of any such disposition. However, if I dispose of such
shares at any time after the expiration of the holding period set forth above, I
understand that I will be treated for U.S. federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be

 

-10-



--------------------------------------------------------------------------------

taxed as ordinary income only to the extent of an amount equal to the lesser of
(1) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares under the
option, or (2) the excess of the fair market value of the shares over the option
price, measured as if the option had been exercised on the Enrollment Date. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

7. I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:

 

NAME: (Please print)  

 

         (First)    (Middle)    (Last)   

 

 

 

 

     

 

 

   Relationship      

 

 

     (Address)

  

 

NAME: (Please print)  

 

         (First)    (Middle)    (Last)   

 

 

 

Relationship

     

 

 

 

     (Address)

  

 

Employee’s Social Security Number:

     

 

Employee’s Address:

     

 

     

 

     

 

 

-11-



--------------------------------------------------------------------------------

9. Regardless of any action the Company and/or my actual employer if the Company
is not my employer (collectively, the “Company”) takes with respect to any or
all income tax, social security, payroll tax, payment on account or other
tax-related items relating to my participation in the Stock Purchase Plan and
legally applicable to me (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and may
exceed the amount actually withheld by the Company. I further acknowledge that
the Company (1) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the stock purchase
right grant, including the grant, purchase of shares, the subsequent sale of
shares of Common Stock acquired pursuant to such purchase and the receipt of any
dividends; and (2) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the stock purchase rights to reduce or
eliminate my liability for Tax-Related Items or achieve any particular tax
result. Further, if I have become subject to tax in more than one jurisdiction
during the Offering Period, I acknowledge that the Company may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to the purchase of shares, I shall pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items. In this regard, I
authorize the Company, or its agents, at its discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from Compensation paid in cash to me by the Company;
or (b) withholding from the proceeds of the sale of shares of Common Stock that
I acquire, either through a voluntary sale or through a mandatory sale arranged
by the Company (on my behalf pursuant to this authorization); or (c) withholding
in shares of Common Stock to be issued to me.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in shares of Common Stock, for tax purposes, I am
deemed to have been issued the full number of shares of Common Stock purchased,
notwithstanding that some shares of Common Stock are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of my
participation in the Stock Purchase Plan.

Finally, I shall pay to the Company any amount of Tax-Related Items that the
Company may be required to withhold or account for as a result of my
participation in the Stock Purchase Plan or my purchase of shares of Common
Stock that cannot be satisfied by the means previously described. The Company
may refuse to honor the purchase and refuse to issue and/or deliver the shares
of Common Stock if I fail to comply with my obligations in connection with the
Tax-Related Items.

10. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Stock
Purchase Plan, or my acquisition or sale of the underlying shares of Common
Stock; and I am advised to consult with my own personal tax, legal and financial
advisors regarding my participation in the Stock Purchase Plan before taking any
action related to the Stock Purchase Plan.

11. In accepting the grant, I acknowledge that: (a) the Stock Purchase Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time;
(b) the grant of stock purchase rights is voluntary and occasional and does not
create any contractual or other right to receive future grants, or benefits in
lieu of grants, even if stock purchase rights have been granted repeatedly in
the past; (c) all decisions with respect to future grants of stock purchase
rights, if any, will be at the sole discretion of the Company; (d) my
participation in the Stock Purchase Plan shall not create a right to further
employment with the Company and shall not interfere with the ability of the
Company or my actual employer if the Company is not my employer to terminate my
employment relationship at any time with or without cause; (e) I am voluntarily
participating in the Stock Purchase Plan; (f) the stock purchase rights and the
underlying shares of

 

-12-



--------------------------------------------------------------------------------

Common Stock are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company, and which is outside
the scope of my employment contract, if any; (g) the stock purchase rights and
the underlying shares of Common Stock are not intended to replace any pension
rights or compensation; (h) the stock purchase rights are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, unfair
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary; (i) the grant will not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary; (j) the future
value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty; (k) the value of shares purchased may increase or
decrease in value, even below the purchase price; (l) no claim or entitlement to
compensation or damages shall arise from termination of the stock purchase
rights or diminution in value of the shares of Common Stock purchased under the
Stock Purchase Plan resulting from termination of my employment by the Company
(for any reason whatsoever and whether or not in breach of local labor laws),
and, in consideration of the grant, to which I am not otherwise entitled, I
irrevocably agree never to institute any claim against the Company or my actual
employer if the Company is not my employer, and release the Company from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, I shall be deemed irrevocably to
have agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and (m) in the
event of termination of my employment (whether or not in breach of local labor
laws), my right to receive the stock purchase rights and purchase shares under
the Stock Purchase Plan, if any, will terminate effective as of the date that I
am no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of termination of employment (whether or not in breach of local labor
laws) and the Board shall have the exclusive discretion to determine when I am
no longer actively employed for purposes of my grant.

12. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Stock
Purchase Plan, or my acquisition or sale of the underlying shares of Common
Stock. I am hereby advised to consult with my own personal tax, legal and
financial advisors regarding my participation in the Stock Purchase Plan before
taking any action related to the Stock Purchase Plan.

13. I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, the Company and its Subsidiaries for the
exclusive purposes of implementing, administering and managing my participation
in the Stock Purchase Plan. I understand that the Company may hold certain
personal information about me, including, but not limited to, my name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised or
outstanding in my favor, for the purpose of implementing, administering and
managing the Stock Purchase Plan (“Data”). I understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Stock Purchase Plan, that these recipients may be located
outside the United States and may have different data privacy laws and
protections. I understand that I may request a list with the names and addresses
of any potential recipients of the Data by contacting my local human resources
representative. I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing my participation in the Stock Purchase
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with

 

-13-



--------------------------------------------------------------------------------

whom I may elect to deposit any shares of Common Stock acquired upon purchase of
shares under the Stock Purchase Plan. I understand that Data will be held only
as long as is necessary to implement, administer and manage my participation in
the Stock Purchase Plan. I understand that I may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing my local human resources
representative. I understand, however, that refusing or withdrawing my consent
may affect my ability to participate in the Stock Purchase Plan. For more
information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.

14. The grant of stock purchase rights and the provisions of this Subscription
Agreement are governed by, and subject to, the laws of the State of California,
without regard to conflicts of law provisions. For purposes of litigating any
dispute that arises under this grant or the agreement, the parties hereby submit
to and consent to the jurisdiction of the State of California, agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the federal courts for the United States for the Northern District of
California, where this grant is made and/or to be performed.

15. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Stock Purchase Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and agree to participate in the Stock Purchase Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

16. The provisions of this Subscription Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. The Company reserves the right to impose other requirements on my
participation in the Stock Purchase Plan, on the grant of purchase rights and on
any shares of Common Stock acquired under the Stock Purchase Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate administration of the Stock Purchase Plan, and to
require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

18. I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

Dated:  

 

     

 

        Signature of Employee

 

-14-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR EMPLOYEES OUTSIDE THE U.S.

Location                             

 

               Original Application    Enrollment Date:                       
             Change in Payroll Deduction Rate                   Change of
Beneficiary(ies)   

1.                      hereby elects to participate in the Trimble Navigation
Limited Amended and Restated Employee Stock Purchase Plan (the “Stock Purchase
Plan”) and subscribes to purchase shares of the Company’s Common Stock in
accordance with this Subscription Agreement, including any special terms and
conditions for my country in any appendix hereto (the “Appendix”) and the Stock
Purchase Plan. All capitalized terms not defined in this Subscription Agreement
shall have the same meanings as set forth in the Stock Purchase Plan.

2. I hereby authorize payroll deductions from each paycheck in the amount of
    % of my Compensation on each payday (not to exceed 10%) during the Offering
Period in accordance with the Stock Purchase Plan.

                     Include bonuses as part of Compensation subject to payroll
deduction.

                     Exclude bonuses from Compensation subject to payroll
deduction.

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Stock Purchase Plan. I understand that if I do not
withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

4. I have received a copy of the complete “Trimble Navigation Limited Amended
and Restated Employee Stock Purchase Plan.” I understand that my participation
in the Stock Purchase Plan is in all respects subject to the terms of the Stock
Purchase Plan. I understand that the grant of the option by the Company under
this Subscription Agreement is subject to obtaining shareholder approval of the
Stock Purchase Plan.

5. Shares purchased for me under the Stock Purchase Plan should be issued in the
name(s) of:                                          .

6. I understand that if I am a U.S. tax resident and I dispose of any shares
received by me pursuant to the Stock Purchase Plan within 2 years after the
Enrollment Date (the first day of the Offering Period during which I purchased
such shares) or within 1 year after the Exercise Date, I will be treated for
U.S. federal income tax purposes as having received ordinary income at the time
of such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were delivered to me over the price which I
paid for the shares. I hereby agree to notify the Company in writing within 30

 

-15-



--------------------------------------------------------------------------------

days after the date of any such disposition. However, if I dispose of such
shares at any time after the expiration of the holding period set forth above, I
understand that I will be treated for U.S. federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (1) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares under the
option, or (2) the excess of the fair market value of the shares over the option
price, measured as if the option had been exercised on the Enrollment Date. The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.

7. I hereby agree to be bound by the terms of the Stock Purchase Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Stock Purchase Plan.

8. Regardless of any action the Company or my employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items relating to my participation in the Stock
Purchase Plan and legally applicable to me (“Tax-Related Items”), I acknowledge
that the ultimate liability for all Tax-Related Items is and remains my
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the stock purchase right grant, including the
grant, purchase of shares, the subsequent sale of shares of Common Stock
acquired pursuant to such purchase and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the stock purchase rights to reduce or eliminate my liability for
Tax-Related Items or achieve any particular tax result. Further, if I have
become subject to tax in more than one jurisdiction during the Offering Period,
I acknowledge that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to the purchase of shares, I shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, I authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(a) withholding from Compensation paid in cash to me by the Company and/or the
Employer; or (b) withholding from the proceeds of the sale of shares of Common
Stock that I acquire, either through a voluntary sale or through a mandatory
sale arranged by the Company (on my behalf pursuant to this authorization); or
(c) withholding in shares of Common Stock to be issued to me.

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, I am deemed to have been issued the full number of shares of Common
Stock purchased, notwithstanding that some shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of my participation in the Stock Purchase Plan.

Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the Stock Purchase Plan or my purchase of
shares of Common Stock that cannot be satisfied by the means previously
described. The Company may refuse to honor the purchase and refuse to issue
and/or deliver the shares of Common Stock if I fail to comply with my
obligations in connection with the Tax-Related Items.

 

-16-



--------------------------------------------------------------------------------

9. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Stock
Purchase Plan, or my acquisition or sale of the underlying shares of Common
Stock; and I am advised to consult with my own personal tax, legal and financial
advisors regarding my participation in the Stock Purchase Plan before taking any
action related to the Stock Purchase Plan.

10. In accepting the grant, I acknowledge that: (a) the Stock Purchase Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, amended, suspended or terminated by the Company at any time;
(b) the grant of stock purchase rights is voluntary and occasional and does not
create any contractual or other right to receive future grants, or benefits in
lieu of grants, even if stock purchase rights have been granted repeatedly in
the past; (c) all decisions with respect to future grants of stock purchase
rights, if any, will be at the sole discretion of the Company; (d) my
participation in the Stock Purchase Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate my employment relationship at any time with or without
cause; (e) I am voluntarily participating in the Stock Purchase Plan; (f) the
stock purchase rights and the underlying shares of Common Stock are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of my employment contract, if any; (g) the stock purchase
rights and the underlying shares of Common Stock are not intended to replace any
pension rights or compensation; (h) the stock purchase rights are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
unfair dismissal, end-of-service payments, bonuses, long-service awards, pension
or retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer or any Subsidiary; (i) the grant will not be interpreted
to form an employment contract or relationship with the Company or any
Subsidiary; (j) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; (k) the value of shares
purchased may increase or decrease in value, even below the purchase price;
(l) no claim or entitlement to compensation or damages shall arise from
termination of the stock purchase rights or diminution in value of the shares of
Common Stock purchased under the Stock Purchase Plan resulting from termination
of my employment by the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws), and, in consideration of the
grant, to which I am not otherwise entitled, I irrevocably agree never to
institute any claim against the Company or the Employer, waive my ability, if
any, to bring any such claim, and release the Company and the Employer from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, I shall be deemed irrevocably to have agreed
not to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims; and (m) in the event of
termination of my employment (whether or not in breach of local labor laws), my
right to receive the stock purchase rights and purchase shares under the Stock
Purchase Plan, if any, will terminate effective as of the date that I am no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws) and the
Board shall have the exclusive discretion to determine when I am no longer
actively employed for purposes of my grant.

11. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding my participation in the Stock
Purchase Plan, or my acquisition or sale of the underlying shares of Common
Stock. I am hereby advised to consult with my own personal tax, legal and
financial advisors regarding my participation in the Stock Purchase Plan before
taking any action related to the Stock Purchase Plan.

12. I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, the Employer, and the Company and its
Subsidiaries for the exclusive purposes of

 

-17-



--------------------------------------------------------------------------------

implementing, administering and managing my participation in the Stock Purchase
Plan. I understand that the Company and the Employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock or
directorships held in the Company, details of all options or any other
entitlement to shares of Common Stock awarded, canceled, exercised or
outstanding in my favor, for the purpose of implementing, administering and
managing the Stock Purchase Plan (“Data”). I understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Stock Purchase Plan, that these recipients may be located
in my country or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than my country. I
understand that I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purposes of
implementing, administering and managing my participation in the Stock Purchase
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom I may elect to deposit any shares of
Common Stock acquired upon purchase of shares under the Stock Purchase Plan. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Stock Purchase Plan. I understand
that I may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing my local human resources representative. I understand, however, that
refusing or withdrawing my consent may affect my ability to participate in the
Stock Purchase Plan. For more information on the consequences of my refusal to
consent or withdrawal of consent, I understand that I may contact my local human
resources representative.

13. The grant of stock purchase rights and the provisions of this agreement are
governed by, and subject to, the laws of the State of California, USA, without
regard to conflicts of law provisions. For purposes of litigating any dispute
that arises under this grant or the agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, USA, agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
USA, or the federal courts for the United States for the Northern District of
California, where this grant is made and/or to be performed.

14. If I have received this Subscription Agreement or any other document related
to the Stock Purchase Plan translated into a language other than English and if
meaning of the translated version is different than the English version, the
English version will control.

15. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Stock Purchase Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and agree to participate in the Stock Purchase Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

16. The provisions of this Subscription Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

17. Notwithstanding any provisions in this Subscription Agreement to the
contrary, the grant of purchase rights shall be subject to any special terms and
conditions for my country set forth in the Appendix. Moreover, if I relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country apply to me, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with applicable law or facilitate administration of the Stock Purchase
Plan. The Appendix constitutes part of this Subscription Agreement.

 

-18-



--------------------------------------------------------------------------------

18. The Company reserves the right to impose other requirements on my
participation in the Stock Purchase Plan, on the grant of purchase rights and on
any shares of Common Stock acquired under the Stock Purchase Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate administration of the Stock Purchase Plan, and to
require me to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

19. I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

 

Dated:  

 

    

 

       Signature of Employee

 

-19-



--------------------------------------------------------------------------------

APPENDIX OF

SPECIAL TERMS AND CONDITIONS TO THE

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

FOR EMPLOYEES OUTSIDE THE U.S.

TERMS AND CONDITIONS

This Appendix, which is part of the Subscription Agreement, includes additional
terms and conditions that govern my participation in the Stock Purchase Plan and
that will apply to me if I am in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Stock Purchase Plan or the
Subscription Agreement.

NOTIFICATIONS

This Appendix also includes information regarding securities, exchange control
and certain other issues of which I should be aware with respect to my
participation in the Stock Purchase Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2010. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that I not rely on the information
in this Appendix as the only source of information relating to the consequences
of my participation in the Stock Purchase Plan because such information may be
outdated when the shares of Common Stock are purchased and/or when I sell any
shares acquired at purchase.

In addition, the information contained herein is general in nature and may not
apply to my particular situation. As a result, the Company is not in a position
to assure me of any particular result. The Company therefore advises me to seek
appropriate professional advice as to how the relevant laws in my country may
apply to my particular situation.

Finally, if I am a citizen or resident of a country other than that in which I
currently am working, or transfer employment to a different country after the
Enrollment Date, the information contained herein may not apply to me.

ALL EUROPEAN ECONOMIC AREA COUNTRIES

TERMS AND CONDITIONS

Securities Law Restriction. If I work in a country located in the European
Economic Area (“EEA”), my participation in the Stock Purchase Plan may be
further limited as a result of applicable securities laws. Specifically,
contributions from employees working in the EEA will be limited to less than an
aggregate amount of €2.5 million on an annual basis. It is also possible that
certain other equity awards in the EEA will count against this €2.5 million
threshold. I understand that, if employees in the EEA elect to contribute more
than this amount during any year, participation rates will be prorated to ensure
that this threshold is not exceeded. If my participation will be prorated, I
will receive a notice from the Company explaining the proration.

 

-20-



--------------------------------------------------------------------------------

AUSTRALIA.

TERMS AND CONDITIONS

Australian Addendum. I understand and agree that my right to participate in the
Stock Purchase Plan and any stock purchase rights granted under the Stock
Purchase Plan are subject to an Australian Addendum to the Stock Purchase Plan.
My right to purchase shares of Common Stock is subject to the terms and
conditions stated in the Australian Addendum, the Offer Document, the Stock
Purchase Plan and the Subscription Agreement.

NOTIFICATIONS

Securities Law Information. If I acquire shares under the Stock Purchase Plan
and offer the shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law, and I
should obtain legal advice regarding any applicable disclosure obligations prior
to making any such offer.

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report for me. If there is no
Australian bank involved in the transfer, I will be required to file the report
myself.

CANADA

TERMS AND CONDITIONS

Nature of Grant. The following provision replaces Paragraph 10(m) of the
Subscription Agreement:

In the event of termination of my employment (whether or not in breach of local
labor laws), my right to receive the stock purchase rights and purchase shares
under the Stock Purchase Plan, if any, will terminate effective as of the
earlier of (i) date that I am no longer actively employed, or (ii) the date upon
which I receive a notice of termination of my employment; the Board shall have
the exclusive discretion to determine when I am no longer actively employed for
purposes of my grant.

The following provisions apply if I am a resident of Quebec:

Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the present agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Data Privacy. The following provision supplements Paragraph 12 of the
Subscription Agreement:

I hereby authorize the Company and the Company’s representatives to discuss and
obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Stock Purchase Plan. I
further authorize the Company, the Employer and/or any Subsidiary to disclose
and discuss such information with their advisors. I also authorize the Company,
the Employer and/or any Subsidiary to record such information and to keep such
information in my employment file.

 

-21-



--------------------------------------------------------------------------------

CHILE

TERMS AND CONDITIONS

Authorization for Stock Purchase Plan Participation. I hereby authorize the
Employer or any Subsidiary to remit my accumulated payroll deductions under the
Stock Purchase Plan, on my behalf, to the United States of America, to purchase
shares of Common Stock.

I understand that I must execute the attached power of attorney and any other
agreements or consents that may be required to enable the Employer, a
Subsidiary, or any third party designated by the Employer or the Company, to
remit my accumulated payroll deductions from Chile to purchase shares of Common
Stock under the Stock Purchase Plan. I understand further that I must return the
executed power of attorney to my local human resources representative; if I fail
to do so, or if I fail to execute any other form of agreement or consent that is
required for the remittance of my payroll deductions, I shall not be able to
participate in the Stock Purchase Plan.

NOTIFICATIONS

Exchange Control Information. I must comply with the exchange control and tax
reporting requirements in Chile when bringing funds into the country in
connection with the sale of shares of Common Stock acquired pursuant to the
Stock Purchase Plan, and to register any investments with the Chilean Internal
Revenue Service (“CIRS”).

I am not required to repatriate funds obtained from the sale of shares of Common
Stock. However, if I decide to repatriate, I must do so through the Formal
Exchange Market (i.e., a commercial bank or registered foreign exchange office),
particularly if the funds exceed US$10,000.

If my aggregate investments held outside of Chile exceed US$5,000,000 (including
the investments made under the Stock Purchase Plan), I must report the status of
such investments annually to the Central Bank, using Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations.

Securities Law Information. Neither the Company nor the Common Stock is
registered with the Chilean Registry of Securities or under the control of the
Chilean Superintendence of Securities.

Tax Reporting Obligation. If I hold shares of Common Stock acquired under the
Stock Purchase Plan, I must report the details of these investments on annual
basis to the CIRS by filing Tax Form 1851, “Annual Sworn Statement Regarding
Investments Held Abroad.” Furthermore, if I wish to receive credit against my
Chilean income taxes for taxes paid abroad, I must report the payment of taxes
abroad to the CIRS by filing Tax Form 1853, “Annual Sworn Statement Regarding
Credits for Taxes Paid Abroad.” These statements must be submitted
electronically through the CIRS website (www.sii.cl) before March 15 of each
year.

[Power of Attorney follows on accompanying page]

 

-22-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

POWER OF ATTORNEY

FOR EMPLOYEES IN CHILE

KNOW ALL MEN BY THESE PRESENTS:

That                                         , an employee working for [insert
name of Chilean subsidiary], a corporation duly organized and existing under the
laws of Chile, does hereby appoint as attorney-in-fact, [insert name of Chilean
subsidiary], through its duly appointed representative, with full power and
authority to do the following:

 

  1. To prepare, execute and file any report, application and/or any other
documents required for implementation of the Trimble Navigation Limited Amended
and Restated Employee Stock Purchase Plan (as amended March 6, 2009) (the “Stock
Purchase Plan”) in Chile;

 

  2. To take any action that may be necessary or appropriate to implement the
Stock Purchase Plan with the competent Chilean authorities, including, without
limitation, to transfer my payroll deductions out of Chile to purchase shares of
Common Stock under the Stock Purchase Plan; and

 

  3. To constitute and appoint, in its place and stead, and as its substitute,
one or more representatives, with power of revocation.

I hereby ratify and confirm as my own act and deed all that such representative
may do or cause to be done by virtue of this instrument.

IN WITNESS WHEREOF, I have caused this Power of Attorney to be executed in my
name this

 

     day of

                                      ,                       .      (Month)  
(Year)

 

 

By:  

 

  (Signature)

 

-23-



--------------------------------------------------------------------------------

COSTA RICA

Stock Purchase Plan Participation Authorization. In addition to any other
enrollment procedures specified by the Company, in order to participate in the
Stock Purchase Plan I understand that I must return the attached Stock Purchase
Plan Participation Authorization Form to the Employer before the beginning of
the Offering Period.

[Stock Purchase Plan Participation Authorization Form follows on accompanying
page]

 

-24-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

STOCK PURCHASE PLAN PARTICIPATION AUTHORIZATION FORM

FOR EMPLOYEES IN COSTA RICA

1. The undersigned hereby elects to participate in the Trimble Navigation
Limited Amended and Restated Employee Stock Purchase Plan (the “Stock Purchase
Plan”) in order to purchase shares of Common Stock, in accordance with the terms
and conditions of the Stock Purchase Plan and the Subscription Agreement,
including the Appendix. Capitalized terms not defined herein shall have the
meanings ascribed to such terms in the Stock Purchase Plan or the Subscription
Agreement, including the Appendix.

2. I hereby acknowledge that I have received a full copy of the Stock Purchase
Plan and that I understand the terms, methods and consequences of participating
in the Stock Purchase Plan.

3. In order to make my contributions for purchases of shares of Common Stock
more efficient, I hereby request and authorize my employer, [insert] (the
“Employer”), to withhold from my paycheck each pay period the amount specified
in the Subscription Agreement. This withholding will continue until I inform the
Employer in writing to stop such payroll withholding.

4. I hereby further request that the withholding to which the preceding
paragraph refers shall be delivered by the Employer to the Company or the
administrator of the Stock Purchase Plan (the “Administrator”). These amounts
shall be used by the Company or the Administrator to purchase shares of Common
Stock in accordance with the terms and conditions of the Stock Purchase Plan and
the Subscription Agreement, including the Appendix.

5. I acknowledge and agree that the participation of the Employer in the Stock
Purchase Plan is limited to acting as an intermediary in delivering to the
Company the amounts withheld from my paycheck each pay period. The Employer will
make no additional salary payment or pay other compensation to me as a result of
the Stock Purchase Plan. I hereby acknowledge that the withholding I have
requested is not a loss of salary and that I have received in full for each pay
period my entire salary during my participation in the Stock Purchase Plan.

 

 

 

Signature

   

 

Name

   

 

Date

   

YOU MUST PRINT, SIGN AND SUBMIT THIS FORM TO THE EMPLOYER, [insert name], IN
ORDER FOR CONTRIBUTIONS TO BE WITHHELD AND YOUR PARTICIPATION IN THE STOCK
PURCHASE PLAN TO BEGIN.

 

-25-



--------------------------------------------------------------------------------

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Information. I understand that the Czech National Bank may
require me to fulfill certain notification requirements in relation to the
purchase of shares and the opening and maintenance of a foreign account. I agree
to fulfill such requirements to the extent applicable to me in light of my
participation in the Stock Purchase Plan. I should consult with my personal
advisor before purchasing shares to ensure compliance with current regulations.
Compliance with applicable Czech exchange control laws is solely my
responsibility.

FRANCE

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

Language Consent. By accepting this document providing for the terms and
conditions of my grant, I confirm having read and understood the documents
relating to this grant (the Stock Purchase Plan and this Subscription Agreement)
which were provided in English language. I accept the terms of those documents
accordingly.

En acceptant ce document décrivant les termes et conditions de mon attribution,
je confirme ainsi avoir lu et compris les documents relatifs à cette attribution
(le Plan et cet Accord de Souscription) qui ont été communiqués en langue
anglaise. J’accepte les termes de ces documents en connaissance de cause.

NOTIFICATIONS

Exchange Control Information. If I import or export cash (e.g., sales proceeds
received under the Stock Purchase Plan) with a value equal to or exceeding
€10,000 and do not use a financial institution to do so, he I must submit a
report to the customs and excise authorities. If I maintain a foreign bank
account, I am required to report the maintenance of such to the French tax
authorities when filing my annual tax return.

GERMANY

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If I use a German bank to transfer
a cross-border payment in excess of €12,500 in connection with the sale of
shares acquired at purchase, the bank will make the report for me. In addition,
I must report any receivables or payables or debts in foreign currency exceeding
an amount of €5,000,000 on a monthly basis.

 

-26-



--------------------------------------------------------------------------------

INDIA

NOTIFICATIONS

Exchange Control Information. I understand that proceeds from the sale of shares
must be repatriated to India within a reasonable period of time (i.e., two
weeks). I also understand that I should obtain a foreign inward remittance
certificate (“FIRC”) from the bank for my records to document compliance with
this requirement, in case evidence of such repatriation is requested by the
Reserve Bank of India or the Employer.

KENYA

There are no country-specific terms and conditions.

KOREA

TERMS AND CONDITIONS

Power of Attorney. I understand that I may be required to execute and return a
Power of Attorney to my local human resources representative in order to
participate in the Stock Purchase Plan and that my failure to do so may prevent
me from being able to participate in the Stock Purchase Plan.

NOTIFICATIONS

Exchange Control Information. If I receive US$500,000 or more from the sale of
shares, Korean exchange control laws require that I repatriate the proceeds to
Korea within 18 months of the sale.

MEXICO

TERMS AND CONDITIONS

Payroll Deductions. In addition to any other enrollment procedures specified by
the Company, in order to participate in the Stock Purchase Plan I understand
that I must return the attached Payroll Withholding Authorization Form to the
Employer before the beginning of the Offering Period.

Labor Law Policy and Acknowledgment. By participating in the Stock Purchase
Plan, I expressly recognize that Trimble Navigation Limited, with registered
offices at 935 Stewart Drive, Sunnyvale, California 94085, U.S.A., is solely
responsible for the administration of the Stock Purchase Plan and that my
participation in the Stock Purchase Plan and purchase of shares of Common Stock
does not constitute an employment relationship between me and the Company since
I am participating in the Stock Purchase Plan on a wholly commercial basis and
my sole employer is [insert name of Mexican subsidiary] (“Trimble-Mexico”).
Based on the foregoing, I expressly recognize that the Stock Purchase Plan and
the benefits that I may derive from participation in the Stock Purchase Plan do
not establish any rights between me and the employer, Trimble-Mexico, and do not
form part of the employment conditions and/or benefits provided by
Trimble-Mexico and any modification of the Stock Purchase Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of my employment.

I further understand that my participation in the Stock Purchase Plan is as a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue my participation
at any time without any liability to me.

Finally, I hereby declare that I do not reserve to myself any action or right to
bring any claim against the Company for any compensation or damages regarding
any provision of the Stock Purchase Plan or the benefits derived under the Stock
Purchase Plan, and I therefore grant a full and broad release to the Company,
its affiliates, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.

 

-27-



--------------------------------------------------------------------------------

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.
Participando en el Plan, reconozco expresamente que Trimble Navigation Limited,
con sus oficinas registradas en 935 Stewart Drive, Sunnyvale, California 94085,
U.S.A., es el único responsable de la administración del Plan y que mi
participación en el mismo y la compra de acciones no constituye de ninguna
manera una relación laboral entre mi persona y la Compañía dado que mi
participación en el Plan deriva únicamente de una relación comercial y que mi
único empleador es [insert name of Mexican subsidiary] (“Trimble-Mexico”).
Derivado de lo anterior, expresamente reconozco que el Plan y los beneficios que
pudieran derivar del mismo no establecen ningún derecho entre mi persona y el
empleador, Trimble-Mexico, y no forman parte de las condiciones laborales y/o
prestaciones otorgadas por Trimble-Mexico, y cualquier modificación al Plan o la
terminación del mismo no podrá ser interpretada como una modificación o
degradación de los términos y condiciones de mi trabajo.

Asimismo, entiendo que mi participación en el Plan es resultado de la decisión
unilateral y discrecional de la Compañía; por lo tanto, la Compañía se reserva
el derecho absoluto para modificar y/o terminar mi participación en cualquier
momento, sin ninguna responsabilidad para mi persona.

Finalmente, manifiesto que no me reservo ninguna acción o derecho que origine
una demanda en contra de la Compañía por cualquier compensación o daño en
relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia otorgo un amplio y total finiquito a la Compañía, sus
afiliadas, sucursales, oficinas de representación, sus accionistas, directores,
agentes y representantes legales con respecto a cualquier demanda que pudiera
surgir.

[Payroll Withholding Authorization Form follows on accompanying page]

 

-28-



--------------------------------------------------------------------------------

TRIMBLE NAVIGATION LIMITED

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

PAYROLL WITHHOLDING AUTHORIZATION FORM

FOR EMPLOYEES IN MEXICO

1. The undersigned hereby elects to participate in the Trimble Navigation
Limited Amended and Restated Employee Stock Purchase Plan (the “Stock Purchase
Plan”) in order to purchase shares of Common Stock, in accordance with the terms
and conditions of the Stock Purchase Plan and the Subscription Agreement,
including the Appendix. Capitalized terms not defined herein shall have the
meanings ascribed to such terms in the Stock Purchase Plan or the Subscription
Agreement, including the Appendix.

2. I hereby acknowledge that I have received a full copy of the Stock Purchase
Plan and that I understand the terms, methods and consequences of participating
in the Stock Purchase Plan.

3. In order to make the purchases of shares of Common Stock more efficient, I
hereby request and authorize my employer, [insert name of Mexican
subsidiary](the “Employer”), to withhold from my paycheck each pay period the
amount specified in the Subscription Agreement. This withholding will continue
until I inform the Employer in writing to stop such payroll withholding.

4. I hereby further request that the withholding to which the preceding
paragraph refers shall be delivered by the Employer to the Company or the
administrator of the Stock Purchase Plan (the “Administrator”). These amounts
shall be used by the Company or the Administrator to purchase shares of Common
Stock in accordance with the terms and conditions of the Stock Purchase Plan and
the Subscription Agreement, including the Appendix.

5. I acknowledge and agree that the participation of the Employer in the Stock
Purchase Plan is limited to acting as an intermediary in delivering to the
Company the amounts withheld from my paycheck each pay period. The Employer will
make no additional salary payment or pay other compensation to me as a result of
the Stock Purchase Plan.

6. I hereby acknowledge that the withholding I have requested is not a loss of
salary and that I have received in full for each pay period my entire salary
during my participation in the Stock Purchase Plan.

7. I acknowledge that my work relationship is exclusively with the Employer and
that there is no work relationship between the Company and me.

Therefore, the Stock Purchase Plan shall not be considered a labor benefit in my
favor, and my participation in the Stock Purchase Plan creates no labor
obligations or rights between the Company and me.

The purchase rights are not part of normal or expected compensation for purposes
of calculating any termination, severance, resignation, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments under my employment relationship with the
Employer. The value of the purchase rights and any shares purchased or to be
purchased pursuant to the Stock Purchase Plan, if any, are extraordinary items,
which are outside the scope of the employment contract with the Employer, if
any.

 

-29-



--------------------------------------------------------------------------------

8. By participating in the Stock Purchase Plan, I accept all of its terms and
conditions and, in particular, I acknowledge that:

(a) the Stock Purchase Plan is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time;

(b) the grant of purchase rights under the Stock Purchase Plan does not create
any contractual or other right to receive future grants of purchase rights, or
benefits in lieu of purchase rights;

(c) all decisions with respect to future grants of stock purchase rights, if
any, will be at the sole discretion of the Company;

(d) my participation in the Stock Purchase Plan is voluntary;

(e) the right to purchase shares of Common Stock, if any, ceases upon
termination of employment with the Employer for any reason except as may
otherwise be explicitly provided in the Stock Purchase Plan or the Subscription
Agreement;

(f) the future value of the shares of Common Stock purchased under the Stock
Purchase Plan is unknown and cannot be predicted with certainty; and

(g) the Stock Purchase Plan is governed by, and subject to, the laws of the
State of California as provided in the Subscription Agreement.

 

 

                Sincerely,

 

   

 

Signature

 

   

 

Name

 

   

 

Date

   

YOU MUST PRINT, SIGN AND SUBMIT THIS FORM TO THE EMPLOYER, [INSERT NAME OF
MEXICAN SUBSIDIARY], IN ORDER FOR PAYROLL DEDUCTIONS AND YOUR PARTICIPATION IN
THE STOCK PURCHASE PLAN TO BEGIN.

 

-30-



--------------------------------------------------------------------------------

NETHERLANDS

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

Withdrawal. I understand that, as provided by the Stock Purchase Plan, the
Subscription Agreement and the prospectus, I may withdraw all but not less than
all the payroll deductions credited to my account and not yet used to purchase
shares at any time by giving written notice to the Company. I understand that
all of my payroll deductions credited to my account will be paid to me promptly,
without interest, after receipt of notice of withdrawal and that my
participation during that Offering Period will be automatically terminated, and
no further payroll deductions for the purchase of shares will be made during the
Offering Period.

Nature of Grant. The following provision supplements Paragraph 10 of the
Subscription Agreement:

In accepting the grant of purchase rights, I acknowledge that the purchase
rights granted under the Stock Purchase Plan are intended as an incentive for me
to remain employed with the Employer and are not intended as remuneration for
labor performed.

NOTIFICATIONS

Securities Law Information. I am advised of Dutch insider-trading rules, which
may impact the sale of shares purchased under the Stock Purchase Plan. In
particular, I may be prohibited from effectuating certain transactions if I have
inside information regarding the Company.

By accepting the purchase rights and participating in the Stock Purchase Plan, I
acknowledge having read and understood this Securities Law Information and
further acknowledge that it is my responsibility to comply with the following
Dutch insider-trading rules.

Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to an issuing company is prohibited
from effectuating a transaction in securities in or from the Netherlands.
“Inside information” is defined as knowledge of details concerning the issuing
company to which the securities relate, which is not public and which, if
published, would reasonably be expected to affect the stock price, regardless of
the development of the price. The insider could be an employee in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
of the Company, the Employer or a Subsidiary working in the Netherlands
(possibly including me) may have inside information and, thus, would be
prohibited from effectuating a transaction in securities in the Netherlands at a
time when in possession of such inside information.

 

-31-



--------------------------------------------------------------------------------

NEW ZEALAND

TERMS AND CONDITIONS

Securities Law Acknowledgment. I acknowledge that I will receive the following
documents in connection with the offer to purchase shares under the Stock
Purchase Plan:

 

  (i) this Subscription Agreement, including the Appendix, which sets forth the
terms and conditions of the offer to purchase Shares;

 

  (ii) a copy of the Company’s most recent annual report and most recent
financial reports have been made available to enable me to make informed
decisions concerning participation in the Stock Purchase Plan; and

 

  (iii) a copy of the description of the Trimble Navigation Limited Amended and
Restated Employee Stock Purchase Plan (“Description”) (i.e., the Company’s Form
S-8 Plan Prospectus under the U.S. Securities Act of 1933, as amended), and the
Company will provide any attachments or documents incorporated by reference into
the Description upon written request. The documents incorporated by reference
into the Description are updated periodically. Should I request copies of the
documents incorporated by reference into the Description, the Company will
provide me with the most recent documents incorporated by reference.

NORWAY

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

SINGAPORE

NOTIFICATIONS

Securities Law Information. The grant of purchase rights under the Stock
Purchase Plan is being made on a private basis and is, therefore, exempt from
registration in Singapore.

Director Notification. If I am a director, associate director or shadow director
of a Singaporean Subsidiary, I must notify the Singaporean Subsidiary in writing
within two days of receiving or disposing of an interest (e.g., purchase rights)
in the Company or a Subsidiary, or within two days of becoming a director if
such an interest exists at the time.

SPAIN

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

Nature of Stock Purchase Plan. The following provisions supplement Paragraph 10
of the Subscription Agreement:

By signing the Subscription Agreement, I consent to participation in the Stock
Purchase Plan and acknowledge that I have received a copy of the Stock Purchase
Plan.

I understand that the Company has unilaterally, gratuitously and in its own
discretion decided to offer the opportunity to participate in the Stock Purchase
Plan to Employees in certain countries around the world. This is a limited
decision that is entered into upon the express assumption and condition that
such

 

-32-



--------------------------------------------------------------------------------

offer will not bind the Company or any Subsidiary, other than as set forth in
the Subscription Agreement. Consequently, I understand that the offer to
participate in the Stock Purchase Plan is extended on the assumption and
condition that my participation and/or any shares of Common Stock acquired under
the Stock Purchase Plan are not part of any employment contract (either with the
Employer, the Company, or any Subsidiary) and shall not be considered a
mandatory benefit, salary for any purpose (including severance compensation), or
any right whatsoever. Furthermore, I understand that I shall not be entitled to
continue participating in the Stock Purchase Plan once my status as an Employee
terminates. In addition, I understand that the offer to participate in the Stock
Purchase Plan would not have been made to me but for the assumptions and
conditions referred to above; thus, I acknowledge and freely accept that, should
any or all of the assumptions be mistaken, or should any of the conditions not
be met, for any reason, any offer or right to participate in the Stock Purchase
Plan shall be null and void.

Termination of Employment. Upon a termination of my status as Employee prior to
the Exercise Date for any reason, including, without limitation, retirement,
death, or a termination that is deemed to be an “unfair dismissal” or
“constructive dismissal,” my participation in the Stock Purchase Plan will be
terminated in accordance with Section 10(b) of the Stock Purchase Plan.

NOTIFICATIONS

Exchange Control Information. I must declare the acquisition of shares of Common
Stock to the Direccion General de Política Comercial y de Inversiones
Extranjeras (the “DGPCIE”) of the Ministerio de Economia for statistical
purposes. I also must declare ownership of any shares of Common Stock with the
Directorate of Foreign Transactions each January while the shares are owned. In
addition, if I wish to import the ownership title of the shares (i.e., share
certificates) into Spain, I must declare such importation to the DGPCIE.

When receiving foreign currency payments derived from the ownership of shares of
Common Stock (i.e., dividends or sale proceeds), I must inform the financial
institution receiving the payment of the basis upon which such payment is made.
I will need to provide the institution with the following information: (i) my
name, address, and fiscal identification number; (ii) the name and corporate
domicile of the Company; (iii) the amount of the payment; (iv) the currency
used; (v) the country of origin; (vi) the reasons for the payment; and (vii) any
further information that may be required.

SWEDEN

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

SWITZERLAND

NOTIFICATIONS

Securities Law Information. The offer to participate in the Stock Purchase Plan
is considered a private offering in Switzerland and is, therefore, not subject
to registration in Switzerland.

 

-33-



--------------------------------------------------------------------------------

UNITED ARAB EMIRATES

NOTIFICATIONS

Securities Law Information. Participation in the Stock Purchase Plan is being
offered only to qualified employees and is in the nature of providing equity
incentives to employees of a Subsidiary in the United Arab Emirates.

UNITED KINGDOM

TERMS AND CONDITIONS

Securities Law Restriction. My participation in the Stock Purchase Plan may be
limited pursuant to the terms and conditions set forth in the Appendix for all
EEA countries.

Joint Election. As a condition of participation in the Stock Purchase Plan and
the purchase of shares, I agree to accept any liability for secondary Class 1
National Insurance contributions which may be payable by the Company and/or the
Employer in connection with the purchase rights and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without prejudice to the foregoing, I
agree to execute a joint election with the Company, the form of such joint
election having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”) (the “Joint Election”), and any other required consent or election. I
further agree to execute such other joint elections as may be required between
me and any successor to the Company or the Employer. I further agree that the
Company or the Employer may collect the Employer NICs from me by any of the
means set forth in Paragraph 8 of the Subscription Agreement.

If I do not enter into a Joint Election prior to the Exercise Date, I will not
be entitled to purchase the shares unless and until I enter into a Joint
Election, and no shares will be issued to me under the Stock Purchase Plan,
without any liability to the Company or the Employer.

Tax Obligations. The following provision supplements Paragraph 8 of the
Subscription Agreement:

I agree that, if I do not pay or the Company or the Employer does not withhold
from me, the full amount of Tax-Related Items that I owe at purchase of the
shares, or the release or assignment of these purchase rights for consideration,
or the receipt of any other benefit in connection with these purchase rights
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount that should have been withheld shall constitute a
loan owed by me to the Company and/or the Employer, effective 90 days after the
Taxable Event. I agree that the loan will bear interest at the official HMRC
rate and immediately will be due and repayable by me, and the Company and/or the
Employer may recover it at any time thereafter by withholding such amount from
Compensation or any other funds due to me by the Company or the Employer, by
withholding in shares issued upon purchase or from the cash proceeds from the
sale of shares or by demanding cash or a check from me. I also authorize the
Company to delay the issuance of any shares to me unless and until the loan is
repaid in full.

Notwithstanding the foregoing, if I am an executive officer or director within
the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934, as
amended, the terms of the immediately foregoing provision will not apply. In the
event that I am an executive officer or director and Tax-Related Items are not
collected within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to me on which additional income tax
and National Insurance contributions may be payable. I acknowledge that the
Company and/or the Employer may recover any such additional income tax and
National Insurance contributions at any time thereafter by any of the means
referred to in Paragraph 8 of the Subscription Agreement.

 

-34-